Citation Nr: 0908976	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-37 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for pleural 
plaques due to asbestos exposure with pulmonary problems.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected pleural plaques due 
to asbestos exposure with pulmonary problems.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected pleural plaques due to asbestos exposure with 
pulmonary problems.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2002 
and September 2004 by the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Cleveland, Ohio, and St. 
Petersburg, Florida, respectively.  The Veteran's claims file 
is currently assigned to the St. Petersburg RO.   

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer in August 
2005; a transcript of that hearing is associated with the 
claims file.  The Board notes that the Veteran requested a 
hearing before a Veterans Law Judge sitting at the RO in his 
October 2005 substantive appeal.  In November 2005, he stated 
that he desired a video conference hearing in lieu of an in-
person hearing.  Thereafter, in July 2006 and January 2007 
statements, the Veteran's representative indicated the 
Veteran waived his right to a hearing and requested that his 
appeal be forwarded to the Board without a hearing.  As such, 
the Board finds that the Veteran has withdrawn his request 
for a hearing.  38 C.F.R. §§ 20.702(e); 20.704(e) (2008).

The Board observes that, as relevant, the September 2004 
rating decision denied service connection for hypertension, 
with pulmonary problems and high blood pressure, as secondary 
to pleural plaques due to asbestosis exposure.  (Emphasis 
added).  In subsequent readjudications, namely the statement 
of the case (SOC) and supplemental statements of the case 
(SSOCs), the RO characterizes the issue as entitlement to 
service connection for hypertension as secondary to pleural 
plaques due to asbestosis exposure.  Additionally, in the 
September 2004 rating decision, the SOC, and SSOCs, the 
Veteran's claimed pulmonary problems are included in his 
claim for a compensable rating for pleural plaques due to 
asbestos exposure.  Moreover, the Veteran's representative, 
in his January 2009 Appellate Brief Presentation, clarifies 
that the Veteran has not claimed that his pulmonary problems 
are secondary to his hypertension.  As such, the inclusion of 
pulmonary problems with the Veteran's hypertension claim in 
the September 2004 rating decision seems to be an inadvertent 
mistake.  Therefore, the Board has characterized the issue as 
shown on the first page of this decision.

Additionally, the Board observes that the Veteran has alleged 
that he has an acquired psychiatric disorder as a result of 
his service-connected respiratory disability.  Such disorder 
has been variously diagnosed and, while the RO has referred 
to it as depression or depression with anxiety and panic 
attacks, such disorder has been diagnosed as depressive 
disorder, panic disorder, depression, anxiety, chronic 
adjustment disorder with mixed anxiety and depressed mood, 
and adjustment disorder with depression and anxiety.  
Therefore, the Board has characterized the issue as shown on 
the first page of this decision as entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
secondary to service-connected pleural plaques due to 
asbestos exposure. 

The Board also notes that, in the September 2004 rating 
decision, the RO treated the Veteran's claim for a 
compensable rating for pleural plaques due to asbestos 
exposure with pulmonary problems as an increased rating 
claim, stemming from a February 2004 claim.  However, the 
Board finds that such claim is more appropriately viewed as 
an initial rating claim and has characterized it as such on 
the title page.  Specifically, the Veteran was granted 
service connection for such disability and a noncompensable 
rating was assigned, effective April 20, 2001, in an August 
2002 rating decision.  In a September 2002 statement that was 
initially sent to the Board, but was forwarded to the RO, the 
Veteran titled such as a notice of disagreement and submitted 
arguments relevant to the severity of his service-connected 
respiratory disability.   

The Board observes that, in January 2009, the Veteran's 
representative moved that the Veteran's appeal be advanced on 
the docket due to his ill health.  Such motion was denied in 
February 2009, but in support of such motion, an August 2008 
private treatment record from Dr. J.S. was received.  There 
is no indication that the Veteran waived agency of original 
jurisdiction (AOJ) consideration of the evidence.  See 
38 C.F.R. § 20.1304 (2008).  However, the Board finds that 
such additional evidence pertains to an issue that is not 
before the Board, namely prostate cancer, and insofar as it 
at reflects a medical history of hypertension and depression, 
such diagnoses are duplicative of the evidence already of 
record.  Therefore, the Board may proceed with a decision at 
this time. 

The issue of entitlement to an initial compensable rating for 
pleural plaques due to asbestos exposure with pulmonary 
problems is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran's 
hypertension was caused or aggravated by his service-
connected pleural plaques due to asbestos exposure with 
pulmonary problems.

2.  Resolving all doubt in the favor of the Veteran, his 
adjustment disorder with mixed anxiety and depressed mood was 
caused by his service-connected pleural plaques due to 
asbestos exposure with pulmonary problems.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

2.  Adjustment disorder with mixed anxiety and depressed mood 
is proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on the claim for 
VA benefits.  

As the Board's decision to grant service connection for 
adjustment disorder with mixed anxiety and depressed mood 
herein constitutes a complete grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations with regard to this issue.

Pertinent to the Veteran's claim of entitlement to service 
connection for hypertension, claimed as secondary to service-
connected pleural plaques due to asbestos exposure with 
pulmonary problems, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  In this regard, an April 2004 
letter, sent prior to the initial unfavorable AOJ decision 
issued in September 2004, advised the Veteran of the evidence 
and information necessary to substantiate his claim for 
service connection for hypertension as secondary to his 
service-connected respiratory disability.  Specifically, the 
Veteran was notified how to establish service connection on a 
secondary basis.  The Board notes that the Veteran has not 
been advised as to the evidence and information necessary to 
substantiate his claim on a direct or presumptive basis; 
however, as will be discussed below, the Veteran has not 
alleged that service connection is warranted on any basis 
other than as secondary to his service-connected respiratory 
disability.  Moreover, this decision will only address the 
Veteran's claim on a secondary basis.  Therefore, there is no 
prejudice to Veteran in proceeding with a decision.  
Additionally, the April 2004 letter informed the Veteran of 
the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  

The Board notes that a December 2006 letter again advised the 
Veteran of the evidence and information necessary to 
substantiate his secondary service connection claim.  Also, 
an October 2006 letter informed the Veteran of the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess/Hartman, 
supra.  While the October 2006 and December 2006 letters were 
issued after the initial rating decision in September 2004, 
the United States Court of Appeals for the Federal Circuit 
has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of an SOC could constitute a readjudication of the 
Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the October 2006 and 
December 2006 VCAA letters were issued, the Veteran's service 
connection claims were readjudicated in the January 2007 
SSOC.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured and the Board finds that VA 
has fully complied with its duty to notify. 

Relevant to the duty to assist, the Veteran's service 
treatment and personnel records, Social Security 
Administration records, VA treatment records, and private 
medical records have been obtained and considered.  
Additionally, the Veteran was provided with VA examinations 
in July 2004 in order to adjudicate his service connection 
claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.



II.  Service Connection Claims

The Board notes that the Veteran does not allege, nor does 
the record reflect, that he first manifested hypertension or 
an acquired psychiatric disorder during service, within one 
year of service, or that such disorders are otherwise related 
to service on a direct or presumptive basis.  In this regard, 
the Veteran's service treatment records, to include his 
January 1967 separation examination, are negative for 
complaints, treatment, or diagnoses of hypertension or an 
acquired psychiatric disorder.  Additionally, there is no 
evidence that the Veteran manifested hypertension within the 
year following his service separation.  Rather, in documents 
of record and at his August 2005 DRO hearing, the Veteran has 
claimed that he currently has hypertension and an acquired 
psychiatric disorder as a result of his service-connected 
respiratory disability.  See Robinson v. Shinseki, No. 2008-
7095, slip. op. at 12 (Fed. Cir. Feb. 25) (claims which have 
no support in the record need not be considered by the Board 
as the Board is not obligated to consider "all possible" 
substantive theories of recovery.  Where a fully developed 
record is presented to the Board with no evidentiary support 
for a particular theory of recovery, there is no reason for 
the Board to address or consider such a theory).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the Veteran 
as it does not require the establishment of a baseline level 
of disability before an award of service connection may 
granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.	Hypertension

The evidence of record clearly shows that the Veteran has 
current a diagnosis of hypertension.  Specifically, VA and 
private treatment records reflect such a diagnosis.  
Additionally, it was noted in the VA treatment records that 
the Veteran had hypertension since 1997.  

Therefore, the remaining issue is whether the Veteran's 
hypertension is secondary to, i.e., was caused or aggravated 
by, his service-connected respiratory disability.  Relevant 
to this inquiry, there are two opinions of record.  In July 
2004, a VA hypertension examiner diagnosed the Veteran with 
well controlled hypertension and opined that such appeared to 
be less than likely secondary to pleural plaques or 
asbestosis.  Also in July 2004, a VA respiratory examiner 
opined that it was less likely than not that the Veteran's 
hypertension was secondary to his pleural plaques.

Therefore, the evidence of a nexus or link between the 
Veteran's hypertension and his service-connected respiratory 
disability is limited to his own statements.  While the 
Veteran is competent to testify as to observable 
symptomatology of an injury or illness, he is not competent 
or qualified, as a layperson, to render an opinion concerning 
medical causation.  Barr v. Nicholson, 21 Vet. App. 303, 307-
08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  Absent competent evidence of a causal nexus between 
the Veteran's hypertension and his service-connected 
respiratory disability, he is not entitled to service 
connection for such disorder.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for hypertension.  As such, that doctrine 
is not applicable in the instant appeal, and his claim must 
be denied.  38 U.S.C.A. § 5107. 

B.	An Acquired Psychiatric Disorder

The evidence of record demonstrates that, beginning in 
February 2000, the Veteran has been diagnosed with an 
acquired psychiatric disorder, to include depressive 
disorder, panic disorder, depression, anxiety, chronic 
adjustment disorder with mixed anxiety and depressed mood, 
and adjustment disorder with depression and anxiety.  
However, following a VA psychiatric examination in July 2004, 
the examiner diagnosed chronic adjustment disorder with mixed 
anxiety and depressed mood and indicated that the Veteran did 
not meet the criteria for major depressive disorder, anxiety, 
or panic attacks.

Additionally, such records reflect the Veteran's reported 
symptoms of anxiety and depression regarding his diagnosis of 
asbestosis.  Specifically, in August 2000, the Veteran 
underwent a psychological evaluation at the Cleveland Clinic.  
It was noted that the Veteran had a history of panic disorder 
with the onset 7 years previously and that he was preoccupied 
with death and dying.  He was very worried about lung cancer 
and the panic attacks had increased.  Concerning psychosocial 
stressors, it was observed that the Veteran was very 
concerned about his medical condition and he feared that he 
will die from lung cancer. 

In January 2001, the Veteran related that he became very 
alarmed when he was diagnosed with asbestosis and was told 
that he had an 85 percent chance of developing lung cancer.  
The Veteran felt despondent and nervous as he was uncertain 
of his future.  It was also noted that the Veteran's father 
died 3 weeks previously and he discovered that his daughter 
had been abused by an uncle.  The Veteran was diagnosed with 
adjustment disorder with depression and anxiety, rule-out 
bereavement, and rule-out mood disorder due to medical 
condition.  

In March 2001, it was noted that the Veteran had chronic 
stress related to his health and financial problems which led 
to depression and anxiety.  In July 2001, the Veteran 
complained of ongoing anxiety related to his medical 
condition/disability and living expenses.   

In a September 2001 VA treatment note, the Veteran's treating 
psychiatrist noted that the Veteran did not feel depressed 
prior to his diagnosis with asbestosis.  Coincidentally, his 
daughter informed him at that time that she had been molested 
by her uncle when she was 5 or 6 years old.  In November 
2001, the Veteran indicated that he feels depressed at times 
because he isn't able to do things he used to do and he also 
worries about developing lung cancer.  

In September 2002, the Veteran stated that when he was 
worried or anxious, he could feel down, which most often 
occurred when thinking about his illness and future.  In 
November 2002, the Veteran stated that knowing he has 
asbestosis works at him and he feels angry and upset.  He 
felt he was a victim of circumstance, but also blamed himself 
for being in a position to get the disease.  The Veteran 
believed that his anger leads to feeling depressed at times.  
He indicated that if he didn't have asbestosis to worry about 
he would feel better. 

In March 2003, it was noted that, when the Veteran learned he 
had a pulmonary disorder, he had a difficult time adjusting 
to his medical condition and inability to work.  In May 2004, 
VA treatment records show that the Veteran talked about his 
negative thoughts he had about his work and life being 
disrupted by the asbestosis that developed.  

With regard to whether the Veteran's adjustment disorder with 
mixed anxiety and depressed mood is caused by his service-
connected respiratory disability, the Board notes that there 
are conflicting medical opinions of record.  

A September 2002 psychotherapy treatment note from the 
Cleveland Clinic reflects that the Veteran requested a letter 
indicating that his depression/anxiety was caused by his 
asbestos/lung condition.  The Veteran's therapist, Dr. A.K., 
indicated that she could not determine/state that his mental 
condition was caused by this medical condition.  At the 
Veteran's July 2004 VA examination, he reported that he had 
been depressed since 2000 when he found out he had 
asbestosis.  Within a year of the diagnosis, his brother and 
sister died of lung cancer.  It was noted that the Veteran 
has received mental health care treatment ever since his 
asbestosis diagnosis in 2000.  After reviewing the claims 
file and examining the Veteran, the examiner diagnosed 
chronic adjustment disorder with mixed anxiety and depressed 
mood.  The examiner indicated that the Veteran did not meet 
the criteria for major depressive disorder, anxiety, or panic 
attacks.  The examiner opined that the Veteran has had more 
problems adjusting to changes in his life because of finding 
out that he has asbestosis; however, his adjustment symptoms 
are not the direct result of pleural plaques.  As such, the 
examiner concluded, that the Veteran's depressive symptoms 
related to his adjustment disorder are not likely directly 
due to his pleural plaques. 

On the other hand, in March 2005, a VA psychiatrist stated 
that the Veteran had been receiving treatment since 2003 and 
his current diagnosis was adjustment disorder with mixed 
anxiety and depressed mood.  She indicated that he had mood 
symptoms including depression and anxiety that had been 
present since his diagnosis of asbestosis.  The psychiatrist 
reported that the Veteran continued to have significant 
symptoms related to his medical condition and subsequent 
worry about potential consequences of asbestosis.  In October 
2005, Dr. K.C. indicated that the Veteran was under her care 
from October 2004 to December 2004 for the treatment of 
adjustment disorder with mixed anxiety and depressed mood.  
She indicated that his symptoms were not present until he was 
diagnosed with asbestosis and his continual illness and 
limited coping skills have contributed to his persistent 
symptomatology. 

Here, the Board finds that the evidence of record on the 
question of nexus is in relative equipoise as to whether the 
Veteran's chronic adjustment disorder with mixed anxiety and 
depressed mood is caused by his service-connected respiratory 
disorder.  Consequently, resolving all reasonable doubt in 
favor of the Veteran, the Board finds that adjustment 
disorder with mixed anxiety and depressed mood was caused by 
the Veteran's service-connected pleural plaques due to 
asbestos exposure with pulmonary problems and, as such, 
service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Service connection for hypertension is denied.

Service connection for adjustment disorder with mixed anxiety 
and depressed mood is granted.


REMAND

The Veteran contends that his service-connected pleural 
plaques due to asbestos exposure with pulmonary problems is 
more severe than reflected by the currently assigned rating.  
The Board finds that such claim must be remanded in order to 
afford him an examination in order to assess the current 
nature and severity of such disability and obtain any 
outstanding records relevant to his claim.

Specifically, in his Appellate Brief Presentation, the 
Veteran's representative indicated that the Veteran asserted 
that his service-connected respiratory disability has 
increased in severity since he was last evaluated by VA and 
that such disability results in manifestations in addition to 
pleural plaques.  The Veteran's last VA examination was in 
July 2004 and, at such time, the examiner diagnosed 
asbestosis.  The examiner also determined that the Veteran 
had pleural plaques consistent with asbestosis and 
restrictive lung disease that was as likely as not secondary 
to asbestosis.  Also, in July 2001, Dr. A.K. stated that the 
Veteran had pulmonary problems secondary to asbestosis 
exposure.  Therefore, a remand is necessary in order to 
schedule the Veteran for a VA examination in order to assess 
the current nature, to include all manifestations, and 
severity of his respiratory disability.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, while on remand, any outstanding records 
relevant to the Veteran's initial rating claim should be 
obtained.  Specifically, in an April 2004 statement, the 
Veteran indicated that he had a CAT scan scheduled for the 
end of May 2004 at the Cleveland Clinic, but such report is 
not in the claims file.  Also, the Veteran received treatment 
from the Brecksville VA Clinic in Ohio and the Tampa VA 
Medical Center in Florida.  The most recent VA treatment 
records contained in the claims file are dated in 2004.  As 
such, any outstanding records relevant to the Veteran's 
initial rating claim should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for any private treatment records 
he wishes VA to obtain, to specifically 
include those from the Cleveland Clinic, 
dated May 2004 to the present.  
Thereafter, any treatment records not 
previously obtained from the Cleveland 
Clinic, the Brecksville VA Clinic, and the 
Tampa VA Medical Center, as well as any 
other identified locations, should be 
obtained and associated with the claims 
file.  

2.  After completing the above, the 
Veteran should be afforded a VA 
respiratory examination to determine the 
current nature and severity of his pleural 
plaques due to asbestos exposure with 
pulmonary problems.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests, to include pulmonary 
function testing, should be conducted.  
The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected 
respiratory disability, characterized as 
pleural plaques due to asbestos exposure 
with pulmonary problems.  All opinions 
expressed should be accompanied by 
supporting rationale.  
			
3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


